Citation Nr: 0803400	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for the residuals of a 
total replacement of the left knee, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran has withdrawn the matter relating to the 
evaluation of a total replacement of the right knee from 
appellate consideration.  Regarding the issue relating to a 
total rating by reason of individual unemployability due to 
service connected disabilities, it is noted that the veteran 
disagreed with the December 2005 determination that denied 
this benefit.  A statement of the case was issued, but the 
veteran has not submitted a substantive appeal.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDING OF FACT

The chronic residuals of the total replacement of the left 
knee include limitation of flexion to 95 degrees, without 
ankylosis, but with cracking, popping, grinding of loose 
particles, severe pain on use of the knee, and X-ray evidence 
of an osteochondral fragment of bone in the area of the left 
medial joint space of the tibiofemoral joint.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent for the residuals of 
a total left knee replacement have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.71a, Code 5055 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2004 and July 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Service connection for a left knee disorder was established 
by rating decision of the RO in 1968.  A 10 percent 
evaluation was initially assigned.  The condition worsened 
over the years and 20 percent was awarded in 1990.  Medical 
records show that the veteran underwent a total replacement 
of his left knee in January 2004.  

An examination was conducted by VA in July 2004.  At that 
time, the veteran's current complaints included knee 
stiffness and pain, difficulty walking and in turning around 
or standing for a long period of time.  He had not lost time 
from work.  On examination, his posture and gait were normal.  
Leg lengths were equal.  Examination of the feet did not show 
signs of abnormal weight bearing.  He did not use assistive 
devices.  Both knees showed mild swelling, more on the left 
than the right.  Range of motion was limited by pain, but not 
by fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis.  McMurray's and Drawer signs were 
negative.  There was no sign of recurrent subluxation or 
locking pain.  There was mild joint effusion.  Range of 
motion of the left knee was from zero degrees extension to 
100 degrees flexion.  X-ray studies show a left knee 
prosthesis in place, with a small amount of effusion.  The 
diagnosis was total left knee replacement, with subjective 
stiffness, objective swelling and decreased range of motion.  

VA and private treatment records have been received and 
reviewed.  These include an October 2005 private evaluation.  
At that time, it was noted that he was having increasing 
anterior knee discomfort associated with flexed knee 
activities and difficulty sitting with his knees in a flexed 
knee posture for a protracted period of time.  Examination of 
the knee showed axial alignment to be normal, with no 
abnormal femoral or tibial rotation.  There was a lateral 
meniscectomy scar that was well healed, but no muscular 
atrophy.  Mild soft tissue swelling was visible diffusely, 
involving the knee.  There was no abnormal warmth or 
induration noted.  Patellofemoral examination showed no 
tilting or subluxation.  Patellar tracking was normal.  The 
quadriceps was normal, without atrophy.  There was no 
crepitus, but mild tenderness of the lateral facet.  Range of 
motion was from zero degrees extension to 115 degrees 
flexion.  There was no tenderness over the tibiofemoral joint 
line or the pes region.  There was no significant anterior, 
posterior, medial or lateral instability or laxity.  There 
was no rotary instability.  Strength and sensory examination 
was normal.  The impression was of some increased anterior 
knee pain even after knee replacement surgery.  

An examination was conducted by VA in November 2005.  At that 
time, the veteran complained of worsening pain in the left 
knee over the past few months.  The pain was increased with 
sitting for more than 20 minutes, but sitting in a recliner 
with his leg elevated decreased the pain somewhat.  He 
frequently had to change positions at night.  He avoided 
stairs because of more painful weight-bearing.  He stated 
that his knee was least painful in a sitting position in 
flexion at 55 degrees.  Flare-ups were caused by damp, cold 
or wet weather.  The pain was constant, seven days per week.  
Pain preceded weakness, fatigability and lack of endurance.  
There was no swelling, heat or redness.  He stated that his 
knee gave way at least once per day, but that he was able to 
catch himself from falling.  He had no locking.  He stated 
that approximately three times per month he took four aspirin 
tablets with milk when the weather turned cold, damp or wet.  
This partially relieved his flare-ups.  He used a cane 
intermittently and a knee support.  There was no report of 
dislocation or subluxation of the left knee and no 
inflammatory arthritis.  In winter, when the weather became 
cold and damp he could walk only 10 minutes outdoors before 
the pain reached 10/10.  In the summer, he could walk a golf 
course for 2.5 hours.  

Examination of the left knee showed no edema, inflammation, 
redness, or fluid wave.  There was pinpoint pain in the 
lateral epicondyle on palpation of the knee.  There was no 
popliteal pain, no peripatellar pain and no retropatellar 
pain with pressure on the patella.  Range of motion of the 
left knee was from zero degrees extension to 95 degrees 
flexion.  There was no instability of the medical collateral, 
lateral collateral, or anterior cruciate ligaments.  
Lachman's test was normal, as was posterior drawer sign.  
There was no backward movement of the femur.  McMurray's test 
was unremarkable.  In the supine position, the veteran 
performed alternating flexion and extension of the left knee 
with the examiner's palm firmly pressed retropatellar.  There 
was vibratory cracking, popping, grinding of loose particles 
retropatellar.  Repetitive testing was performed with the 
veteran standing.  The veteran was able to perform partial 
deep knee bends to maximum knee flexion.  He performed each 
bend slowly for a total of four sets.  He stopped the test 
after 40 seconds.  Pain at the start of the test was 4/10, 
but was 9/10 at the end of the testing.  X-ray studies showed 
what appeared to be an osteochondral fragment of bone in the 
area of the left medial joint space of the tibiofemoral 
joint.  The total knee arthroplasty was noted.  There 
appeared to be no hardware failure.  The joint space at the 
tibiofemoral joint appeared to be preserved, with no evidence 
of acute fracture or dislocation and no joint effusion.  The 
diagnosis of the left knee disorders was listed as severe 
osteoarthritis of the lateral tibial femoral compartment and 
patellofemoral compartment; tibial femoral compartmental 
narrowing; bone fragments; chondromalacia; chondrocalcinosis; 
and status post total knee arthroplasty, with severe 
functional impairment.  It was noted that the veteran used a 
cane when needed and was able to walk a golf course and play 
limited tennis, but was limited by cold, wet and damp 
weather.  The veteran had a major limitation following 
repeated use, with pain rapidly progressing to 10/10.  
Stability testing of the left knee was unremarkable, except 
for the significant loose retropatellar cracking, popping, 
and grinding.  

For a total knee replacement, a 100 percent rating will be 
assigned for one year following the surgery.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is warranted.  
Intermediate degrees of residuals weakness, pain or 
limitation of motion will be rated by analogy to diagnostic 
codes 5256, 5261, or 5262, with a minimum rating of 30 
percent being assigned.  38 C.F.R. § 4.71a, Code 5055.  

For ankylosis of the knee at a favorable angle, between 10 
and 20 degrees, a 40 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Code 5256.  

Limitation of flexion of either leg to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 30 degrees warrants a 40 percent 
rating.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The residuals of the veteran's left total knee replacement 
include limitation of flexion to 95 degrees, without 
limitation of extension.  Ankylosis of the knee joint is not 
demonstrated.  The veteran manifests symptoms of swelling, 
cracking, popping and retropatellar grinding.  There is X-ray 
evidence of an osteochrondral fragment of bone in the joint 
space.  He also exhibits severe pain after use of the of the 
knee that was described as reaching the level of 10/10.  This 
was objectively demonstrated after the limited exertion of a 
compensation examination.  Indeed, the November 2005 
examination report described "severe functional impairment" 
of the left knee.  After affording the veteran all reasonable 
doubt in his favor, the Board finds that these symptoms, 
which include manifestations of chronic severe painful 
motion, more nearly approximate the criteria for a 60 percent 
rating for the chronic residuals of the total left knee 
replacement.  


ORDER

A rating of 60 percent for the residuals of a left knee 
replacement are granted, subject to the controlling 
regulations governing the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


